20-1064
     Singh v. Garland
                                                                              BIA
                                                                           Hom, IJ
                                                                      A206 079 306
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 31st day of August, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            DENNY CHIN,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   GURMEET SINGH,
15            Petitioner,
16
17                      v.                                  20-1064
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Anas J. Ahmed, Esq., Pannun the
25                                      Firm, P.C., Jackson Heights, NY.
26
27   FOR RESPONDENT:                    Madeline Henley, Trial Attorney;
28                                      Sabatino F. Leo, Assistant
 1                                   Director, Office of Immigration
 2                                   Litigation, United States
 3                                   Department of Justice, for Brian
 4                                   Boynton, Acting Assistant Attorney
 5                                   General, Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10         Petitioner Gurmeet Singh, a native and citizen of India,

11   seeks review of a February 25, 2020 decision of the BIA

12   affirming a June 27, 2018 decision of an Immigration Judge

13   (“IJ”), which denied his application for asylum, withholding

14   of removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Gurmeet Singh, No. A 206 079 306 (B.I.A. Feb.

16   25, 2020), aff’g No. A 206 079 306 (Immig. Ct. N.Y. City June

17   27, 2018).      We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19         We review both the IJ’s and the BIA’s opinions “for the

20   sake of completeness.”      Wangchuck v. Dep’t of Homeland Sec.,

21   448   F.3d   524,   528   (2d   Cir.   2006).   We   review   adverse

22   credibility determinations for substantial evidence, see Hong

23   Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018), and treat

24   “the administrative findings of fact [as] conclusive unless
                                  2
 1   any reasonable adjudicator would be compelled to conclude to

 2   the contrary,” 8 U.S.C. § 1252(b)(4)(B).

 3        “Considering the totality of the circumstances, and all

 4   relevant factors, a trier of fact may base a credibility

 5   determination on . . . the consistency between the applicant’s

 6   or   witness’s   written    and   oral   statements   .   .   .   ,   the

 7   consistency of such statements with other evidence of record

 8   . . . , and any inaccuracies or falsehoods in such statements,

 9   without regard to whether an inconsistency, inaccuracy, or

10   falsehood goes to the heart of the applicant’s claim, or any

11   other relevant factor.”      8 U.S.C. § 1158(b)(1)(B)(iii).           “We

12   defer . . . to an IJ’s credibility determination unless, from

13   the totality of the circumstances, it is plain that no

14   reasonable fact-finder could make such an adverse credibility

15   ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

16   2008); accord Hong Fei Gao, 891 F.3d at 76.               Substantial

17   evidence supports the agency’s determination that Singh was

18   not credible as to his claim that members of an opposition

19   political    party   (the    “Congress    Party”)     threatened      and

20   assaulted him because of his membership in the Shiromani Akali

21   Dal Amritsar party (the “Mann Party”).


                                        3
 1       The agency reasonably relied on four inconsistencies or

 2   omissions.   See 8 U.S.C. § 1158(b)(1)(B)(iii). First, Singh

 3   was inconsistent about when he received threatening telephone

 4   calls from Congress Party members.          His written statement

 5   said he received two telephone calls in June 2012 and was

 6   beaten by Congress Party members just over a year later in

 7   July 2013; however, he testified that he received the calls

 8   in June 2013, then was beaten a month later.      When confronted

 9   with the discrepancy at his hearing, he changed his testimony

10   to agree with his application.       This inconsistency undermines

11   his claim because it calls into question the timeline that

12   Singh gave for the threats and the attack.       See Hong Fei Gao,

13   891 F.3d at 79 (“An applicant’s testimonial discrepancies .

14   . . must be weighed in light of their significance to the

15   total context of his or her claim of persecution.” (internal

16   quotation marks omitted)).

17       Second, the agency relied on Singh’s differing accounts

18   of his beating.     Singh testified on direct and confirmed on

19   cross examination that Congress Party members beat him only

20   with their hands, but in his written statement said he was

21   also kicked.      During his testimony, he added that he was


                                      4
 1   kicked only when confronted with the discrepancy with the

 2   written statement.

 3         Third, Singh testified that the doctor who treated him

 4   after the attack did not use bandages because only his nose

 5   was   bleeding,     but    the       medical    certificate   he   submitted

 6   reflected that he was bandaged as part of his treatment.                 The

 7   IJ was not required to accept his explanation that the doctor

 8   may have been “talking about . . . heart bandages” for

 9   internal injuries because the explanation added injuries not

10   previously alleged and did not identify what was meant by

11   heart bandages.      Cert. Admin. Record at 72–73; see Majidi v.

12   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

13   do    more   than    offer       a    plausible     explanation    for   his

14   inconsistent statements to secure relief; he must demonstrate

15   that a reasonable fact-finder would be compelled to credit

16   his testimony.” (internal quotation marks omitted)).

17         Fourth, the agency did not err in relying on Singh’s

18   omission     from    his     written           statement   that    he    lost

19   consciousness during or after the beating.                    See Singh v.

20   Garland, 6 F.4th 418, 428 (2d Cir. 2021) (“Whether . . . such

21   statements are inconsistent depends in part on the importance


                                              5
 1   that the omitted fact would have had for the purpose of the

 2   earlier telling.”)

 3       Taken   together,   these   inconsistencies   and   omission

 4   constitute substantial evidence for the adverse credibility

 5   determination because they call into question the timeline of

 6   events and the primary allegation of past harm.    See 8 U.S.C.

 7   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.          The

 8   adverse credibility determination is dispositive of asylum,

 9   withholding of removal, and CAT relief because all three

10   claims were based on the same factual predicate.        See Paul

11   v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.   All pending motions and applications are DENIED and

14   stays VACATED.

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe,
17                               Clerk of Court




                                     6